                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                               Case No. 5:20-CV-00117-M


    RODRICK JENKINS ,             )
                                  )
      Plaintiff,                  )
                                  )
 V.                               )                                     ORDER
                                  )
 ANDREW M. SAUL,                  )
 Commissioner of Social Security, )
                                  )
      Defendant.                  )
_ _ __ _ _ _ _ _ _ )
        This matter comes before the court on a memorandum and recommendation ("M&R")

issued by United States Magistrate Judge Robert T. Numbers (DE 28) with respect to the parties'

cross-motions for judgment on the pleadings. DE 21, 23. Pursuant to 28 U.S .C. § 636(b)(l) and

Federal Rule of Civil Procedure 72(b), Magistrate Judge Numbers recommends that the court grant

Plaintiffs motion, deny Defendant's motion, and remand the matter to the Commissioner for

further proceedings. DE 28. To date, no objections have been filed. 1

        A magistrate judge' s recommendation carries no presumptive weight. The court "may

accept, reject, or modify, in whole or in part, the . .. recommendation[] ... receive further evidence

or recommit the matter to the magistrate judge with instructions." 28 U.S.C. § 636(b)(l); accord

Mathews v. Weber, 423 U.S. 261 , 271 (1976). The court "shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection

is made." Id. § 636(b)(l). Absent a specific and timely objection, the court reviews only for "clear


1
 Judge Numbers issued the M&R on April 28, 202 1. Thus, objections were due on or before May
12, 2021. See 28 U.S.C. § 636(b)(l); FED. R. C1v . P. 72(b)(2); Local Civil Rule 72.4(b). The
parties' motions and M&R were submitted to this court for disposition on May 14, 2021.
error" and need not give any explanation for adopting the recommendation. Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

        Upon careful review of the M&R and the record presented, and finding no clear error, the

court ADOPTS the recommendation of the magistrate judge as its own. For the reasons stated

therein, Plaintiffs motion for judgment on the pleadings [DE 21] is GRANTED, Defendant' s

motion for judgment on the pleadings [DE 23] is DENIED, and the matter is remanded to the

Commissioner for further proceedings consistent with the M&R and this order. The Clerk of Court

is directed to close this case.


        so ORDERED this I'!
                                  dt:   day of May, 2021.




                                               RICHARD E. MYERS II
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
